Title: To Thomas Jefferson from William Maclure, 24 September 1825
From: Maclure, William
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philaa
                            24 Septemr 1825
                    I wrote you a few weeks ago informing of  of Michaux to the care of Colo Peyton Richmond Since which on examining my mineral warehouse consisting of some hundred cases collected during my different courses in Europe & the United States (and left under the care of Mr Lesseur in my absence to distribute them to the schools & schoolars that might have use for them) I find them well kept and but few of them yet circulated so that there remains wherewith to furnish many cabinets of the kinds the locality of which I visited as well as a great collection of Geological rocks located on the spot when they were back of your colledge at Charlottesville teach us mineralogy and Geology I can furnish something towards these Cabinet for I have long entertained an exceedingly high opinion of the utility of those two Sciences conceiving them capable of more practical application  to the common necessary and usefull occupations of life than any others tho much neglected in the old hemisphere so much so that it is only lately any of them (the old colledges) have paid a professor to lecture on them and none of them I believe put them into the circle of a finished education—you have at the necessity of complying with part of the Antient habits and knowing most of your professors from the other side of the Atlantic (as I heard from Mr Gilmer when at Edinburg) made me rather affraid that any great deviation from the Antique mode is deeply rooted in the Old World (now rather approaching to its dottage) might be unpopular with the rulers of your university for having so long contended with the perceptus of the Antient  instruction in childrens schools I can not have the presumption to attempt any change in the permanent and charter bound sources of knowledge  movement action or enterprize required the permission of our superiors in all matters I have long been speculating whether it was not high time that growen people should be one of leading things and that old feudal trammal of charters should be totally abolished in our present state of civilisation two circumstances lately recalled my former capitulations on a trip thro the coast region of this state found agreable work if excavation commenced by a chartered company of New-York stopped because it was not lawfull for a chartered company in another state to do any thing in this the lawyers got in their wadge stopped all working and put out of employ many hundreds and talk of nothing less than escheating to the state their whole purchase of coal lands have  that 20, 30 or so persons cannot perform what any one of them have the undoubted right of doing—Therein our legislators hurriedly  to grant coining monopolers to Banks (against the spirit and I believe the letter of all our constitutions) that prohibit manufactures for I must stil think a privilege granted to any number of men refused to others is a monopoly   such abuses and many others confirms me with opinion that the right of granting charters of every & any kind ought to be taken from all our legislators as producing more evil than good to the community and founded  on a despotic order of things that does not at present exist but I should wish to know your opinion on this subjectI was exceedingly gratified to read your letter to Mr Blackly of New York aproving of Mr Owens plan of improving society as I entertain great hopes and expectations that such a reformation will favorably and without Violence anihilate  of all the evils torments and miseries that have so long tortured poor humanity Im perfectly convinced that it is profitable and rejoyce to see that it is in union with the feelings and opinions of the great mass of productive labor of the union—I have some intention of passing next winter at Harmony if not too cold if nowhere is necessary to keep up the circulation of my old blood I shall take the advantage of a steam Boat to go to New Orleans for I have been less or more sick every winter I have passed in a northern climate for the last 20 years what temps are to take the benefit of steam transportation like the Rides to the south following the fountain of light heat and life so worthy the worship of our southern Neibours the prussians I was  to see our friend Judge Cooper as he passed here understanding he means to visit you on his way home remember  him I live out of town in the midst of boys & young  pleased and satisfied with the prospect of the advancing the next generation will have over the last and extending the  into futurity the only use I now make of my immagination which ought always extend and increase happiness which was intended to dive into the gloomy darkness of incomprehensible dogmas one not of the least of human evils that Owens sistem will abolish there is a club of quakers here committing on the means of establishing such a society near this town and two or three others already begun in the west at Harmony all goes on beyond the expectation of the most sanguine tho Owens left them a few weeks after their commencement in the hands of strangers to his plans the place is full of individuals prepared already to enjoy all the comforts the sistem is capable of andRemain yours sincerely
                        Wm Maclure